Citation Nr: 1725569	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  15-38 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for residuals of a traumatic brain injury (TBI) other than a visual defect.

2. Whether new and material evidence has been received to reopen a claim for service connection for a visual defect, claimed as a residual of a TBI.

2. Entitlement to service connection for residuals of a TBI other than a visual defect.

3. Entitlement to service connection for a visual defect, claimed as a residual of a TBI.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1952 to April 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This matter was previously denied in January 1964 and June 1964 rating decisions. In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen the claim before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995). The question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis. See Jackson, 265 F.3d 1366; see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that new and material evidence has not been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant. Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. The Board has characterized the claims accordingly.

In May 2017, the Veteran and his wife, A. O., testified at a hearing before the undersigned Veterans Law Judge (VLJ) sitting in Washington, DC. A transcript of the hearing is in of record.

At the May 2017 hearing, the Veteran, through his representative, motioned for advancement on the docket (AOD) based on the Veteran's age. As the Veteran is over the age of 65, he meets the criteria for AOD based on advanced age. See 38 C.F.R. § 20.900 (c)(1) (2016). 38 U.S.C.A. § 7107 (a)(2) (West 2014). Therefore, the motion to advance the appeal on the Board's docket is granted, and this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a visual defect, claimed as a residual of a TBI, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a June 1964 final rating decision, the RO denied entitlement to service connection for residuals of a brain trauma, to include headaches.

2. In a June 1964 final rating decision, the RO continued a previous denial of entitlement to service connection for a visual defect, claimed as a residual of a brain trauma. 

3. New and material evidence has been received to reopen the claim of service connection for residuals of a brain trauma other than a visual defect.

4. New and material evidence has been received to reopen the claim of service connection for a visual defect, claimed as a residual of a TBI. 

5. The evidence is in relative equipoise as to whether the Veteran's residuals of a TBI other than a visual defect are related to service.
CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the claim of service connection for a visual defect, claimed as a residual of a brain trauma. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2. New and material evidence has been received to reopen the claim of service connection for residuals of a brain trauma other than a visual defect. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The criteria for service connection for residuals of a TBI other than a visual defect has been met. 38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

As discussed in more detail below, sufficient evidence is of record to reopen and grant the Veteran's claims of entitlement to service connection for residuals of a TBI. Thus, any errors in complying with the notice or assistance requirements with respect to these matters are moot.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file. See Pelegrini v. Principi, 18 Vet. App. 112 (2004). As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II. New and Material Evidence

A claim previously denied by the RO may be reopened if new and material evidence is presented. 38 U.S.C.A. § 5108, 7104, 7105; see 38 C.F.R. § 3.156 (2016). However, new and material evidence is not required as to each previously unproven element of a claim in order to reopen a claim. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as evidence not previously submitted to agency decision-makers. 38 C.F.R. § 3.156 (a). Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade, 24 Vet. App. at 117. Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Here, in a June 1964 rating decision, the AOJ denied the Veteran's claim of entitlement to service connection for residuals of brain trauma (headaches). The claim was denied on the grounds that disability was the result of the Veteran's own willful misconduct. The June 1964 rating decision also continued a previous denial of the Veteran's claim of entitlement to service connection for a visual defect, namely strabismus. The Veteran did not file a timely appeal, nor submit new and material evidence within one year of the denials. Furthermore, the Veteran did not assert there was clear and unmistakable error. Therefore, the decision became final. 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

In February 1966, the Veteran filed a Correspondence, asserting that his head injury has affected his eye condition. In September 1985, the Veteran filed a Statement in Support of Claim, noting his asserted residual symptoms; and in December 1985, the Veteran filed a Statement in Support of Claim, requesting a medical examination for his residuals of a brain trauma. Additionally, in February 2013, the Veteran filed a Supplemental Claim for Compensation stating that he wished to file for a claim for service connection for a TBI. The Veteran's current claim for entitlement to service connection for a residuals of a TBI is based upon the same factual basis as his previous claim for entitlement to service connection that was denied in the June 1964 rating decision. As such, it is appropriate for the Board to consider the current claim as a request to reopen the previously denied claim of entitlement to service connection for residuals of a TBI. See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

In May 2014 the Veteran filed a Notice of Disagreement, and, after issuance of the SOC, the Veteran filed a VA Form 9 in October 2015. 

Again, the Board notes that in any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen the claim before addressing the merits of the claim, regardless of whether or not the AOJ has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The Board finds that since the June 1964 rating decision, the Veteran has filed new and material evidence that warrants the reopening of the claims. Specifically, in September 1985 and December 1985 Statements in Support of Claim, the Veteran stated that he still suffers from effects of his residuals of a brain trauma. In September 1985, the Veteran asserted that he experiences frontal headaches, stiffness in the back of his neck, left leg involuntary movement, stiffness in his fingers, pain over his heart, double vision, trouble reading, dizziness, memory loss, outbursts of anger, and exhaustion. 

Additionally, in a January 1995 Report of Accident, the Veteran noted that he suffered a head injury while a passenger in a car on his way back to ship. The Veteran contends that he requires glasses since then. 

Similarly, in a February 2014 Correspondence, the Veteran explained three events in which he hit his head during service. First, he explained that in mid-August 1953, he was thrown from a hatch ladder, fell about 10 feet down, hit his head, and was knocked out. The Veteran asserted that he does not know how long he was knocked out, but that he woke up with a headache, swelling on his head, and impaired depth perception. Second, he explained that in July 1954, he was driving back to the ship when he was in a car accident, hit his head, was disoriented, and was taken to the hospital. Last, in August 1954, he was in a bar fight, during which he was hit in the head, and the event left him disoriented.

Of record is a February 2014 Administrative Decision that found the August 1954 bar fight and beating by police to be incurred in the line of duty. Therefore, the February 2014 Administrative Decision concluded that the Veteran's head injury/ post-concussion syndrome was not the result of the Veteran's own willful misconduct. 

Additional medical evidence has been added to the record. VA treatment records from July 2012 through October 2015 note a colloid cyst, with vertigo, heaviness in the frontal region, headache, dizziness, and possibly post-traumatic.

Last, since the last rating decision, the Veteran has been afforded a VA examination and a hearing. Both the March 2014 VA examination and the May 2017 hearing transcript include additional details relating to the event in service and include additional details of the Veteran's symptomatology. 

The Board finds that such records are new and material to the Veteran's claims for service connection for residuals of a TBI, to include his claim for service connection for a visual defect as a residual of a TBI. Such evidence is new because they were not previously submitted to be considered in the June 1964 rating decision. 38 C.F.R. § 3.156 (a). This evidence is also material because they include information that relates to unestablished facts necessary to substantiate the Veteran's claims. The new evidence includes additional information regarding the event in-service, to include a pertinent Administrative Decision, and the new evidence includes additional information and testimony regarding the Veteran's current diagnosis and symptomatology. This additional evidence is not redundant of the evidence of record at the time of the last prior final denial of the claim. Therefore, the information provided are not duplicative. 

This new evidence could certainly contribute to a more complete picture of the Veteran's asserted injury or disability, regardless of whether it would not be enough to convince the Board to grant a claim. See Hodge, 155 F.3d at 1363. Therefore, given that this evidence was not available at the time of the prior denials, and given that such evidence relates to unestablished facts necessary to further the Veteran's claims, it is sufficient to reopen the claim for service connection of residuals of a TBI, other than a visual defect, and to reopen the claim for service connection of a visual defect, claimed as a residual of a TBI.

III. Entitlement to Service Connection for Residuals of a TBI Other than a Visual Defect

Service connection may be granted for a disability resulting from a disease or injury incurred in active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303 (d).

With regard to an organic disease of the nervous system, which includes a TBI, service connection may be granted on a presumptive basis if the condition manifested to a compensable degree within one year after service. This presumption, however, is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101 , 1112, 1113; 38 C.F.R. §§ 3.307 , 3.309(a). If there is no manifestation within one year of service, service connection for a recognized chronic disease, such as an organic disease of the nervous system, which includes a TBI, can still be established through continuity of symptomatology. 38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303 (b). This rule does not mean that any manifestation in service will permit service connection. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303 (b).

VA is required to give due consideration to all pertinent competent medical and lay evidence. Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159 (a)(1). Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159 (a)(2). This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that he has current residuals of a TBI and that he has experienced continued symptoms since service. 

As to the first prong of Shedden, a current diagnosis, the evidence shows a diagnosis of TBI and residuals related to such. See March 2014 VA examination; see also December 1963 VA treatment record.

Turning to the second prong of Shedden, an in-service incurrence of a disease or injury, the Veteran notes the following three events in-service, during which he experienced trauma to his head: (1) being thrown from a hatch ladder, falling about 10 feet down, and hitting his head in mid-August 1953; (2) being injured in a car accident in July 1954; and (3) being involved in a bar fight and beaten by police in August 1954. See February 1964 and January 1995 Reports of Accident; see also February 2014 Correspondence; see February 2014 Administrative Decision. Service treatment records note treatment for headaches in September 1954, during which the Veteran reported being beaten by police and knocked unconscious about 6 hours prior. Moreover, at the May 2017 hearing, the Veteran testified that he was involved in a bar fight, was knocked out, and experienced dizziness, blurred vision, balance problems, and headaches thereafter. Service treatment records from June 1953 also indicate that the Veteran was struck in the head during a car accident, with complaints of blurred vision following the accident. A December 1963 VA treatment record indicates that the Veteran was in an auto accident in service, during which he hit his head on the windshield and was unconscious for a few minutes. The Board finds that the probative evidence of record indicates the occurrence of a bar fight and car accident during service, and therefore, the second prong of Shedden, an in-service event or injury, is satisfied in this case. Id. 

Last, as to the third prong of Shedden, a nexus between the current disability and in-service injury or event, the Board considers the service treatment records, the VA medical examination opinion, and the Veteran's lay statements provided in the record. 

The Veteran was afforded a VA examination in March 2014. The examiner reviewed the Veteran's claims file, and interviewed and examined the Veteran in-person. The VA examination report notes a TBI and the Veteran's asserted history, to include the three events in-service during which he injured his head. The examination report further indicates the Veteran's symptoms since service, to include constant headaches, lack of attention, mild memory loss, confusion, personality changes, loss of balance, insomnia, and irritability. However, the examiner found that the "cause and effect between the head injury that he had sustained during his Navy duty in 1953-1954 and his current neurological complaints (headaches, poor memory, and sleep disturbance) cannot be established based on the current research articles and without speculation."

As will be discussed separately below, clinical evaluation upon entrance indicates abnormal ocular motility, with a notation of strabismus. However, examination upon entrance is silent for any additional abnormalities related to the Veteran's claim. Furthermore, examination upon separation is silent for any abnormalities. As noted above, September 1954 service treatment records indicate that the Veteran was beaten by police and knocked unconscious, with complaints of headaches following the event, and a diagnosis of post-concussion syndrome. 

While the Board affords the VA examination appropriate weight, the Board notes that, in this case, the Veteran reports residuals of a TBI since service. In a January 1964 rating decision, the RO noted that the Veteran initially filed a claim for service connection for residuals of brain trauma in April 1956, but that he failed to report for examination. The Veteran then filed a claim for residuals of brain trauma in 1963, with complaints of infrequent headaches since his in-service head injury in 1954. A December 1963 VA treatment record notes infrequent headaches since a car accident in service, with a diagnosis of residuals of brain trauma. Additionally, in a March 1964 Statement in Support of Claim, the Veteran explained that since the 1955 car accident he has experienced frequent headaches. Moreover, the Board notes that the Veteran is service-connected for scar, residual of injury to the left temporoparietal area, effective November 1963, with the RO noting that "he was in an automobile accident in June 1955 sustaining a scalp laceration in the left temporofrontal area." See June 1964 rating decision. 

In a July 1985 Statement in Support of Claim, the Veteran noted continuing symptoms of confusion. Similarly, a September 1985 Statement in Support of Claim indicates continuing frontal headaches, stiffness in the back of the neck, dizziness, insomnia, memory issues, irritability, and outbursts of anger. VA treatment records from July 2012 through October 2015 include the Veteran's assertions of vertigo, heaviness in the frontal region, headache, and dizziness since service. Additionally, the Veteran testified at the May 2017 hearing before the undersigned VLJ that he has experienced headaches, mood changes, and vertigo since service.

While the presumption of service connection does not apply in this case because there is no evidence of manifestation within one year of service, service connection for a recognized chronic disease, such as residuals of a TBI, can be established through continuity of symptomatology. 38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Board finds that in this case, there is evidence of continuity of symptomatology since service. See 38 C.F.R. § 3.307 (a)(3); 38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). The Veteran has consistently asserted that he has experienced residuals of a TBI, to include headaches, memory issues, confusion, vertigo, and dizziness, since service. The Board finds the Veteran's lay statements of record to be credible and competent evidence of continuity of symptomatology. 

Thus, following a review of the medical and lay evidence of record, the Board finds the evidence to be of at least equal weight, and resolves all reasonable doubt as to nexus in the Veteran's favor. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303. Therefore, recognizing that continuity of symptomatology requires the chronic disease to have manifested in service and resolving reasonable doubt in the Veteran's favor, the Board finds a nexus between the Veteran's current residuals of a TBI and his in-service experience. See 38 C.F.R. §§ 3.303 (b), 3.309; see also 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303. 

Accordingly, the Board recognizes the Veteran's current residuals of a TBI other than a visual defect, and resolves reasonable doubt in the Veteran's favor to find that the evidence supports a grant of entitlement to service connection for residuals of a TBI other than a visual defect. 38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).
ORDER

Having determined that new and material evidence has been presented, the claim for entitlement to service connection for residuals of a TBI, other than a visual defect, is reopened.

Having determined that new and material evidence has been presented, the claim for entitlement to service connection for a visual defect, claimed as a residual of a TBI, is reopened.

Entitlement to service connection for residuals of a TBI other than a visual defect is granted.


REMAND

The Veteran asserts a visual defect as a residual of a TBI. The Veteran states that he experienced three events in service, during which he suffered trauma to his head. Such events include: (1) being thrown from a hatch ladder, falling about 10 feet down, and hitting his head in mid-August 1953; (2) being injured in a car accident in July 1954; and (3) being involved in a bar fight and beaten by police in August 1954. See February 1964 and January 1995 Reports of Accident; see also February 2014 Correspondence; see February 2014 Administrative Decision.

The Veteran reports experiencing impaired depth perception, difficulty reading, and blurred vision, since service. See March 2014 VA examination; see also May 2017 Hearing Transcript. September 1954 service treatment records indicate that the Veteran was beaten by police and knocked unconscious, with a diagnosis of post-concussion syndrome following the event. Service treatment records from June 1955 also indicate that the Veteran was struck in the head during a car accident, with complaints of blurred vision following the accident. An August 1954 VA treatment record includes complaints of blurred vision, with trouble seeing clearly after reading for only a short time.

In a July 1985 Statement in Support of Claim, the Veteran noted continuing symptoms of confusion and trouble with his eyes when reading for a short period of time. Similarly, a September 1985 Statement in Support of Claim indicates double vision. A January 1995 Report of Accidental Injury notes vision problems since his car accident in service. 

However, the Board notes that clinical evaluation upon entrance indicates abnormal ocular motility, with a notation of strabismus. Clinical evaluation upon separation indicates "NE" for ophthalmoscopic. 

Where a preexisting disease or injury is noted on an entrance examination, that preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a). Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. Clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition. 38 C.F.R. § 3.306 (b). Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened. See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

VA's duty to assist includes, when necessary, conducting a thorough and comprehensive medical examination. Under 38 U.S.C.A. § 5103A (d)(2) (West 2014), VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision. See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required). The third element, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. Id. at 83. 

There is no VA medical opinion regarding the Veteran's asserted visual defects. Therefore, based on the foregoing and given the lack of sufficient medical evidence to make a decision on this matter, the Board finds that a VA medical opinion should be obtained to determine the nature and etiology of the Veteran's asserted visual defects. See 38 C.F.R. § 3.159 (c)(4); see also Mclendon, 20 Vet. App. at 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Appropriate efforts should be made to obtain and associate with the case file any outstanding medical records (private and/or VA) identified and authorized for release by the Veteran. Should they exist, associate such with the electronic claims file. 

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with an appropriate VA examiner to ascertain the nature and etiology of the Veteran's visual defect. A copy of this Remand and the claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report.

After reviewing the claims file and examining the Veteran, the examiner should answer the following:

(a) Identify the Veteran's current visual condition(s).

For each visual condition identified, the examiner to should answer the following: 

(b) Was the Veteran's current visual condition(s) noted at entrance into service (see June 1952 entrance examination, indicating abnormal ocular motility, with a notation of strabismus; see also March 1956 exist examination); 

(c) If the answer to (b) is no, is it at least as likely as not (i.e., a 50 percent or better probability) that the diagnosed visual condition(s) was incurred during the Veteran's active military service or is otherwise related to military service, to include as due to the asserted in-service head traumas ((1) being thrown from a hatch ladder, falling about 10 feet down, and hitting his head in mid-August 1953; (2) being injured in a car accident in July 1954; and (3) being involved in a bar fight and beaten by police in August 1954. See February 1964 and January 1995 Reports of Accident; see also February 2014 Correspondence; see February 2014 Administrative Decision);

(d) If the answer to (b) is yes, is there clear and unmistakable (i.e. obvious, manifest, and undebatable) evidence that the preexisting visual defect was not aggravated (i.e. a permanent worsening of the underlying condition beyond the natural progress of the disease) by service, to include as due to the asserted in-service head traumas ((1) being thrown from a hatch ladder, falling about 10 feet down, and hitting his head in mid-August 1953; (2) being injured in a car accident in July 1954; and (3) being involved in a bar fight and beaten by police in August 1954. See February 1964 and January 1995 Reports of Accident; see also February 2014 Correspondence; see February 2014 Administrative Decision);

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

If the requested opinion cannot be provided without resorting to speculation, it must be so stated, and the clinician must provide the reasons why an opinion would require speculation.

3. Ensure that the examination report is adequate. If it is deficient in any manner, return the report to the examiner as inadequate.

4.  Finally, after conducting any other development deemed necessary, readjudicate the Veteran's claim. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


